Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatsutori (WO2012020706A1).

With respect to independent Claim 1, Hatsutori disclose(s) A resin decorative part (Fig. 3) comprising: a clear decoration body (61 in Fig. 3) having a main body transmitting light (Fig. 3), the clear decoration body including a carbon-toned irregular surface disposed on an opposite side to a viewer side of the main body (63 in Fig. 3) and having a carbon-toned pattern formed with protrusions and depressions 

With respect to Claim 2, Hatsutori teach(es) the part of independent Claim 1.  Hatsutori further disclose(s): wherein the reflective surface is in contact with the protrusions and depressions of the carbon-toned irregular surface (Fig. 3).

With respect to Claim 3, Hatsutori teach(es) the part of independent Claim 1.  Hatsutori further disclose(s): wherein the main body includes a substrate transmitting light (61 in Fig. 3) and a clear layer laminated on a surface of the substrate on an opposite side to the viewer side and having the carbon-toned irregular surface (61A in Fig. 3).

With respect to Claim 4, Hatsutori teach(es) the dial plate of Claim 3.  Hatsutori further disclose(s): wherein the clear layer is formed of a photocurable resin material that is cured when irradiated with light (Fig . 3 & Paragraph 3).

With respect to Claim 5, Hatsutori teach(es) the part of independent Claim 1.  Hatsutori further disclose(s): wherein the main body is formed of a resin material transmitting light (Fig . 3 & Paragraph 3), and the carbon color layer includes: a base material colored in a carbon color (63 in Fig. 3 & paragraph 26); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (62 in Fig. 3).

With respect to Claim 6, Hatsutori teach(es) the dial plate of Claim 2.  Hatsutori further disclose(s): wherein the main body is formed of a resin material transmitting light (Fig . 3 & Paragraph 3), and the carbon color layer includes: a base material colored in a carbon color (63 in Fig. 3 & paragraph 26); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (62 in Fig. 3).

With respect to Claim 7, Hatsutori teach(es) the dial plate of Claim 3.  Hatsutori further disclose(s): wherein the main body is formed of a resin material transmitting light (Fig . 3 & Paragraph 3), and the carbon color layer includes: a base material colored in a carbon color (63 in Fig. 3 & paragraph 26); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (62 in Fig. 3).

With respect to Claim 8, Hatsutori teach(es) the dial plate of Claim 4.  Hatsutori further disclose(s): wherein the main body is formed of a resin material transmitting light (Fig . 3 & Paragraph 3), and the carbon color layer includes: a base material colored in a carbon color (63 in Fig. 3 & paragraph 26); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (62 in Fig. 3).

With respect to independent Claim 9, Hatsutori disclose(s) A dial plate (Fig. 3) comprising: a clear decoration body having a main body (61 in Fig. 3) disposed in a vehicle and transmitting light, the clear decoration body including a carbon-toned irregular surface (63 in Fig. 3)  disposed on an opposite side to a viewer side of the main body and having a carbon-toned pattern formed with protrusions and depressions (61A in Fig. 3); a carbon color layer laminated on the carbon-toned irregular surface (63 in Fig. 3) and including a reflective surface reflecting light transmitted through the clear decoration body .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to resin decorative dial plates: Tsukamoto (US 4,875,433); Sugimoto (US 6,802,276 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/TC/
10 February 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861